DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed March 10, 2022, with respect to claims 1-11 and 13-19 have been fully considered and are persuasive.  The rejection of December 13, 2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach or render obvious a reconfigurable image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“wherein an accommodating portion configured to accommodate the sheet and a feeding portion configured to feed the sheet accommodated in the accommodating portion are capable of being provided in the lower space, and 
wherein a plurality of supply containers is capable of being provided in the lower space together with a second frame which is mountable to a lower portion of the first frame, each of the supply containers being configured to contain the toner to be supplied to the corresponding developing portion of the image forming portion, and 
wherein either a unit of the accommodating portion and the feeding portion or the plurality of the supply containers is capable of being provided in the lower space which is a common space for the unit and the plurality of the supply containers,” [emphasis added]. Claims 2-10 and 19 are considered allowable by virtue of their dependence on claim 1.
Regarding Claim 11, the prior art of record does not teach or render obvious a reconfigurable image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“a first frame including an upper space supporting the image forming portion and a lower space under the upper space; 
a second frame which is mountable to a lower portion of the first frame; 
a plurality of supply containers provided in the lower space of the first frame and arranged in a horizontal direction; 
an accommodating portion provided in the second frame and configured to accommodate the sheet; 
a feeding portion provided in the second frame and configured to feed the sheet accommodated in the accommodating portion, 
wherein the plurality of the supply containers is provided immediately above the accommodating portion in a vertical direction, and 
wherein a width of the lower space of the first frame in the horizontal direction corresponds to a width of the accommodating portion in the horizontal direction, and 
wherein the image forming apparatus further comprises a plurality of connecting plates configured to connect between the first frame and the second frame,” [emphasis added]. Claims 13-18 are considered allowable by virtue of their dependence on claim 11.
Obu et al. US 5,208,612 teaches a reconfigurable image forming apparatus, but fails to teach the reconfiguration of swapping the sheet feeding tray for toner containers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/Examiner, Art Unit 2852